Citation Nr: 1456363	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-37 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss on an extraschedular basis.  

2.  Entitlement to a total disability based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1954 to September 1957.

These matters come before the Board of Veterans' Appeals (Board) from January 2009 and February 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The January 2009 decision in part, granted service connection for bilateral hearing loss evaluated at 10 percent disabling and the February 2010 decision denied entitlement to TDIU.  An August 2011 RO decision increased the initial evaluation of bilateral hearing loss to 20 percent on a schedular basis (as directed by a May 2011 Board decision).  

These matters were previous before the Board in May 2011 and February 2014.  The February 2014 decision denied entitlement to an initial rating in excess of 20 percent for bilateral hearing loss on an extraschedular basis.  

The Veteran appealed the February 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 order, the Court set aside the portion of the Board's February 2014 decision that denied entitlement to an initial rating in excess of 20 percent for bilateral hearing loss on an extraschedular basis and remanded the matter for further proceedings consistent with the decision.  

The Board observes that in October 2014, the Veteran changed his representative from the Disabled American Veterans to a private attorney, Robert Chisholm.  See VA 21-22 received in October 2014 and November 2014.  However, as there has not been any indication the Veteran has attempted to return his representative back to Disabled American Veterans, it appears an October 27, 2014 notification letter regarding the Court decision was sent in error to Disabled American Veterans and the Informal Hearing Presentation (IHP) dated November 26, 2014 by the former representative was issued in error.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Since the most recent supplemental statement of the case (SSOC) regarding entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss disability on an extraschedular basis in November 2013, additional relevant evidence has been associated with the claims file.  The new evidence includes an April 2014 VA hearing loss examination, an April 2014 VA social work and industrial survey examination which addresses the functional impact of the Veteran's bilateral hearing loss disability and a September 2014 VA audiological medical opinion regarding the functional limitations the Veteran experiences as a result of the cumulative effect of his service-connected disabilities.  

New evidence has also been submitted after the most recent June 2014 SSOC regarding entitlement to TDIU.  The new evidence includes a September 2014 VA medical opinion, as noted above.     

In consideration of the additional material described above, which contains evidence that was not redundant of the evidence already of record, the law requires that the Board return the appeal to the RO/AMC for initial consideration.  38 C.F.R. § 20.1304(c) (2013).  Upon remand, this new evidence, as well as all additional evidence submitted since the issuance of the November 2013 and June 2014 SSOCs, should be considered when readjudicating the Veteran's claim.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate whether referral to the Director, Compensation and Pension Service, for extra-schedular consideration is warranted regarding the claim of entitlement to an in initial rating in excess of 20 percent for bilateral hearing loss and entitlement to a TDIU with consideration of the additional evidence associated with the claims folder since the issuance of the November 2013 and June 2014 SSOCs.  If the claims remain denied, provide the appellant and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




